UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 08-4372


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTHONY WILKINS,

                  Defendant - Appellant.



                              No. 08-4633


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

KENNETH HOWARD,

                  Defendant – Appellant.



                              No. 08-4635


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.
PIERRE GENTRY,

                 Defendant – Appellant.



Appeals from the United States District Court for the District
of South Carolina, at Spartanburg.    Henry F. Floyd, District
Judge.     (7:07-cr-00294-HFF-6; 7:07-cr-00294-HFF-7; 7:07-cr-
00294-HFF-9)


Argued:   October 29, 2009                Decided:   December 4, 2009


Before MOTZ and KING, Circuit Judges, and Anthony J. TRENGA,
United States District Judge for the Eastern District of
Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Joseph Bradley Bennett, SALVINI & BENNETT, LLC,
Greenville, South Carolina; Jeffrey Falkner Wilkes, Greenville,
South Carolina; Cameron Boggs, BOGGS LAW FIRM, Greenville, South
Carolina, for Appellants.    William J. Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.   ON BRIEF: Jessica Salvini, SALVINI & BENNETT, LLC,
Greenville, South Carolina, for Appellant Anthony Wilkins.    W.
Walter   Wilkins,  United   States   Attorney,  Columbia,  South
Carolina, Regan A. Pendleton, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

      Appellants       Anthony   Wilkins,       Kenneth      Howard,      and     Pierre

Gentry (collectively, the “defendants”) appeal from their jury

convictions in the District of South Carolina for being involved

in    a   wide-ranging        cocaine     and    cocaine      base       distribution

conspiracy, in contravention of 21 U.S.C. § 846.                     The defendants

challenge their convictions on multiple grounds, and Gentry also

contests his sentence.           More specifically, Wilkins and Gentry

assert    that   the    district       court    erred   in    denying      (1)     their

motions for judgments of acquittal on statute of limitations

grounds, (2) the request for a multiple conspiracy instruction,

and (3) their motion for a mistrial due to prejudicial security

measures at the courthouse.             Gentry also contests an evidentiary

ruling made by the trial court on a coconspirator’s statement

and the court’s attribution of a single criminal history point

for a prior marijuana possession conviction.                        Finally, Howard

pursues     an   ineffective       assistance      of     counsel        claim.       As

explained    below,     we    reject    the    defendants’     various      appellate

contentions and affirm the judgments.



                                         I.

                                         A.

      On March 14, 2007, a group of twenty individuals, including

the   defendants,      were    charged    in    Count   One    of    a    three-count

                                          3
indictment         with   conspiracy   to   distribute   cocaine     and   cocaine

base       (also    known   as   “crack”). 1     On   January   7,    2008,   the

defendants went to trial in Spartanburg, South Carolina, for

this offense, of which they were convicted three days later.

The verdict attributed sixty-five kilograms of cocaine but no

crack to Wilkins; 296 kilograms of cocaine and fifteen ounces of

crack to Gentry; and 132 kilograms of cocaine but no crack to

Howard.       On the basis of their convictions, Wilkins, Gentry, and

Howard were sentenced, respectively, to 240, 360, and 253 months

in custody, plus five years of supervised release.


       1
       More specifically, the allegations of the conspiracy in
Count One of the indictment included the following:

       [B]eginning at least on or about August 1, 2000, and
       continuing thereafter, up to and including the date of
       this Indictment, in the District of South Carolina and
       elsewhere, the Defendants, FNU LNU, a/k/a “Little
       Joe,” SCOTT MOSLEY, CHARLES REED, a/k/a “Milton
       Dixon,” ERIC JENKINS, MARCUS CHAMBERLAIN, ANTHONY
       WILKINS,   KENNETH  HOWARD,  ELIZANDRO  MARTELL-PONCE,
       a/k/a “Alex,” PIERRE GENTRY, NATHANIEL HARRIS, JIMMY
       HALL, DERRICK SIMMONS, ERIC JONES, LONDON ANDERSON,
       JERRY SIMPSON, DANIEL GREGORY, DALLAS SAMUEL, TRAVIS
       WILSON, TRAVIS KENNEDY and LACARLA DAVIS, knowingly
       and intentionally did combine, conspire and agree
       together and have tacit understanding with each other
       and others, known and unknown . . . , to knowingly,
       intentionally and unlawfully possess with intent to
       distribute 5 kilograms or more of cocaine and 50 grams
       or more of cocaine base (commonly known as “crack”
       cocaine) . . . .

J.A. 12-13 (emphasis omitted). (Citations herein to “J.A. __”
refer to the Joint Appendix filed by the parties in this
appeal.)



                                            4
                                         B.

                                         1.

       The trial evidence established that the conspiracy involved

the transportation and distribution of substantial quantities of

cocaine and crack along the I-85 corridor from Texas to Georgia,

South Carolina, and North Carolina, with additional drugs being

shipped from California to South Carolina. 2                    The authorities

initially learned of this scheme when one of the conspirators,

Brad       Williams,   came    forward    with    information     concerning      a

homicide investigation in Spartanburg.               Through their dealings

with       Williams,    the    Spartanburg       authorities     and    the    FBI

identified and pursued the conspiracy’s network of drug dealers

along the I-85 corridor. 3

       At    trial,    the    prosecution     presented   sixteen      witnesses,

including       five   cooperating       codefendants     and    several      other

coconspirators, who established the defendants’ involvement in



       2
       We recount the relevant facts in the light most favorable
to the prosecution, as the prevailing party below.        United
States v. Bursey, 416 F.3d 301, 304 n.1 (4th Cir. 2005).
       3
        To facilitate their drug distribution scheme, various
conspirators from Texas and South Carolina acquired residences
in Georgia, a convenient location between those states.
Multiple residences were affordable because, as the sentencing
court estimated, the drugs involved in the conspiracy had a
wholesale value of $20 million to $30 million.    Indeed, during
the conspiracy a kilogram (also known as a “kilo” or a “key”) of
cocaine sold for between $20,500 and $28,000.



                                          5
the charged conspiracy.             Seeking to impeach the credibility of

prosecution witnesses and denying involvement in the conspiracy,

the    defense       presented     eight    witnesses,        including         defendants

Gentry       and     Howard     personally.           The    evidence       revealed      a

multifaceted         drug     trafficking    scheme,        with    key    participants

introducing         other    conspirators       to   each   another       and    the   drug

distribution business.

       By     way    of     example,   defendant        Wilkins      introduced        Brad

Williams to coconspirators Eric Jenkins and Charles Reed, who

were       drug    suppliers    from   Texas.         The   first    meeting      between

Williams and Jenkins occurred in 2000 at one of Wilkins’s homes

in South Carolina, where Williams was living while evading the

authorities.          Indeed,     Williams      and    Jenkins      met   when     Jenkins

delivered two kilograms of cocaine to Wilkins. 4                          From 2000 to

2002, Williams purchased an estimated 1500 to 1800 kilograms of

cocaine from the Texas traffickers (Jenkins and Reed) and sold

at least thirty kilograms of cocaine to Wilkins.                          Additionally,

Wilkins introduced Williams to Marcus Chamberlain, a drug dealer

in Charlotte to whom Williams ultimately delivered substantial

quantities of cocaine.             From 2001 to 2003, Williams fronted at

least 600 kilograms of cocaine to Chamberlain, who was a charged

       4
       When Williams and Jenkins first met, Jenkins actually
brought four kilograms of cocaine to Wilkins’s home, splitting
it evenly between himself and Wilkins.



                                            6
coconspirator in the indictment. 5                    Moreover, one of Williams’s

primary       drug   dealers      in    Spartanburg,         Rashard    McKinney,      sold

crack to defendant Gentry that he had purchased from Williams.

       At     trial,      Reed   acknowledged        being    “the     one   getting    the

drugs here . . . to Spartanburg” from Texas.                           J.A. 355. 6     Reed

had met defendant Wilkins through Wilkins’s cousin, a man named

D.C. Black.          At their initial meeting, Reed sold Wilkins 250

grams of cocaine; Reed thereafter ensured that Wilkins received

cocaine from each of Reed’s drug deliveries to South Carolina

from Texas, aggregating thirty to thirty-five kilograms by 2002.

Further, Reed had a residence in Atlanta to which Williams and

Wilkins travelled to purchase cocaine.

       In addition to introducing defendant Wilkins to Reed, Black

facilitated several drug deals for Wilkins, including one in May

2006 involving a confidential informant named Jermaine Monroe.

Black twice purchased cocaine from his friend defendant Howard,

with       whom   Black    —     and   other       prosecution   witnesses      —    often

played cards.          One of the card players was Gary Paden, who Black

       5
       The “fronting” of drugs occurs when a supplier provides
quantities of drugs to a dealer on consignment, with payment
being made to the supplier from the proceeds of the dealer’s
ultimate sales.   See Wolfe v. Johnson, 565 F.3d 140, 145 (4th
Cir. 2009).
       6
            Two of Reed’s suppliers, codefendants “Little Joe” and
Scott      Mosley, were fugitives at the time of the defendants’
trial.



                                               7
had introduced to Howard.          Paden purchased large quantities of

cocaine from Howard — a quarter to half a kilogram each time —

once or twice a week for a year.                Paden also purchased drugs

from    Brad    Williams,      Black,   Monroe,       and,   indirectly,   from

defendant Gentry, who Paden dealt with through Jermaine Monroe.

In contrast, from 2001 to 2005, coconspirator Michael Rosenberg

purchased three to five kilograms of cocaine — a quarter of a

kilogram at a time — directly from Gentry.

       From 2000 to 2006, coconspirator Daniel Gregory purchased

one to two kilograms of cocaine per week from defendant Gentry.

Gregory also had cocaine transactions with coconspirator Eric

Jones, who Gentry had introduced to drug dealing.                 During a one-

year   period    ending   in   2006,    Jones    purchased,   sometimes    on   a

fronting basis, twenty to twenty-five kilograms of cocaine from

Gentry.         Additionally,      Gentry       was    involved    in   cocaine

transactions with Terry Feaster, who Gregory had introduced to

Gentry.     Feaster was also involved in large-quantity cocaine

transactions with defendant Howard, who Feaster characterized as

a friend who “had a family member who . . . had the kilos.”

J.A. 196.      Between 2001 and 2003, Feaster purchased cocaine from

Howard on about ten occasions, each time acquiring between one

and two kilograms.          During this period, Howard also rented an

apartment for Feaster’s use in Spartanburg.



                                        8
      Of   significance,           defendant       Howard    also     engaged         in   drug

transactions with a man named V. Wilkins. 7                     Describing Howard as

merely     one    of   his      “minor       sources”     for   cocaine,         V. Wilkins

explained, “I never met [Howard].                   I just been to his house and

on   his   property.”         J.A.    246.         According     to    V. Wilkins,         his

“middle     man    connection,”          a    man    named      Gregory         McHam,     had

physically       purchased      the    cocaine       from     Howard.           Id.        More

specifically, to purchase a kilogram of cocaine from Howard,

V. Wilkins would give McHam $24,000 in cash; McHam would then

take V. Wilkins’s and his own money into Howard’s residence in

Spartanburg and return with two kilograms of cocaine, one for

V. Wilkins and one for McHam.                      A major portion of the drug

weight     attributed      to      Howard     by    the     verdict    —    104       of   132

kilograms — was predicated on V. Wilkins’s testimony.

                                              2.

      During the trial, the defendants made a variety of motions

and objections that are relevant to their appellate contentions.

Defendants       Wilkins     and    Gentry     sought       judgments      of    acquittal,

pursuant to Federal Rule of Criminal Procedure 29, premised upon




      7
       In the record and on appeal, V. Wilkins’s first name is
generally spelled “Verlantra.”     In a new trial motion and
supporting affidavit, however, his name is spelled “Velontray.”
We refer to him as “V. Wilkins.”



                                               9
a statute of limitations contention. 8                 Wilkins also requested a

multiple conspiracy jury instruction.                   Gentry objected to the

evidentiary    use    of     certain      testimony     from    Feaster,       who   was

recounting     a    statement      made    to    him   by    Gregory,     under      the

coconspirator       hearsay      exception      of   Federal    Rule    of     Evidence

801(d)(2)(E) (the “coconspirator exception”).                     The trial court

denied these requests and overruled Gentry’s evidence objection.

                                           3.

      After court recessed on the first day of trial, an incident

occurred near the Spartanburg courthouse that gives rise to an

appellate contention pursued by defendants Wilkins and Gentry.

On that occasion, a disturbance arose “toward the back of the

[federal]     courthouse.”          J.A.     189.      The     Spartanburg      police

requested    that    the    prosecutor      notify     the   trial     judge    of   the

fracas, which apparently involved people yelling and screaming

at   each   other.         The   prosecutor      informed      the   court      of   the

incident early on the second day of trial, outside the presence

of the jury.        In response, the court indicated its awareness of

the situation and noted that precautions had been taken.                             The

court then stated from the bench:


      8
       It is somewhat ambiguous whether defendant Gentry actually
sought judgment of acquittal on the limitations contention. We
accord him the benefit of doubt, however, and treat such relief
as having been sought.



                                           10
      I don’t know whether it pertains to anybody in the
      audience or not, but if it does and if they arrest you
      on federal property, I’ll be dealing with you and not
      some state magistrate, so if you can’t control your
      conduct around here, just go somewhere else, but
      you’re welcome to be here as long as you can behave.

Id.       After    the   court’s   statement,         the    jury    returned       to    the

courtroom and the trial proceeded.

      It was later discovered that the disruption had involved

“members of the defendants’ family,” see J.A. 574, prompting a

heightened police presence around the courthouse during the jury

deliberations.           On January 10, 2008, immediately prior to the

jury retiring to deliberate, several police vehicles, including

marked and unmarked cars and an unmarked armored truck, arrived

outside     the    courthouse.          In    addition,        a    police    helicopter

conducted     flyovers      nearby.          The    police    officers       remained      in

their vehicles, however, and no juror reported any awareness of

the heightened security measures.                   Nevertheless, after the jury

returned its verdicts, the defendants sought a mistrial because

of these measures.         The court denied the mistrial request.

                                             4.

      On    January       10,   2008,    the       jury     returned    its    verdicts,

finding     each    of    the   defendants         guilty    on    Count   One. 9        Soon


      9
       A fourth codefendant, Nathaniel Harris, was tried with the
defendants, but the jury was initially unable to reach a verdict
on him.    After returning its verdicts against the defendants,
the jury resumed deliberations with respect to Harris.        The
(Continued)
                                             11
thereafter, defendant Howard secured a new lawyer, who sought

post-trial relief for Howard on the basis of newly discovered

evidence.

        In support of Howard’s motion for a new trial, filed on

February 26, 2008, he submitted the affidavit of Gregory McHam —

the    “middle     man   connection”        of     V. Wilkins,       see       J.A.    246    —

asserting that McHam did not even know V. Wilkins and had never

purchased     drugs      from   Howard.           In    response,        the    prosecution

acknowledged that it had not interviewed McHam, but asserted

that    it   had   provided     McHam’s      identity         to   the    defense       during

pretrial      discovery       and    that     Howard’s        lawyer       thus       had    the

opportunity to investigate him.                   The prosecution contended that,

in any event, Howard failed to show that he would have been

acquitted by McHam’s testimony, as it would merely impeach that

of    V. Wilkins.        At   Howard’s      sentencing         hearing     on     April      28,

2008, the court ruled from the bench that such evidence was “not

newly    discovered,”         but    was    instead      “available        to     [Howard’s]

counsel      and   there’s      no    indication         of   the    exercise          of    due

diligence.”        J.A. 593.         The court thus denied Howard’s motion,

agreeing      that    the     evidence       was       impeaching        and    “would       not

necessarily result in an acquittal at trial.”                       Id.



prosecution and Harris then entered into a plea agreement, which
resolved the trial as to Harris.



                                             12
      After completion of his Presentence Investigation Report,

defendant      Gentry     objected        to    its    attribution     of     a    single

criminal history point, pursuant to Guidelines section 4A1.1(c),

based    on    his    2003   conviction         in    Maryland   for   possession       of

marijuana.      Gentry contended that this conviction should instead

have constituted part of the “instant offense” of conviction,

under Guidelines section 4A1.2, precluding the attribution of a

criminal history point.             In Gentry’s sentencing hearing on April

29, 2008, the court rejected this assertion, finding that “there

was absolutely no evidence of marijuana use during the course of

the     conspiracy      by    any     of       the    persons     involved        in   the

conspiracy.”         J.A. 669.

                                               5.

      The defendants have each filed a timely notice of appeal,

and we possess jurisdiction pursuant to 28 U.S.C. § 1291.                              The

defendants’ three separate appeals have been consolidated for

disposition in this Court.

      Defendants Wilkins and Gentry maintain on appeal that the

district court erred in denying (1) their motions for judgments

of acquittal on statute of limitations grounds, (2) the request

for a multiple conspiracy instruction, and (3) their motion for

a mistrial premised on the heightened security measures during

the     jury   deliberations.             Gentry      also   appeals    the       court’s

evidentiary      ruling      on     the    coconspirator         exception    and      the

                                               13
court’s attribution of a single criminal history point for his

2003   marijuana      conviction.       Finally,     defendant    Howard       seeks

relief   for    the      ineffective    assistance      of   counsel,     premised

primarily on his trial lawyer’s failure to properly investigate

the case.



                                        II.

       We review de novo a trial court’s denial of a motion for

judgment of acquittal, recognizing that a guilty verdict must be

upheld   if    it   is    supported    by    substantial     evidence.      United

States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).                      We also

review   de    novo   the   question    of    whether   prosecution      has   been

pursued in a timely manner, in the context of an applicable

statute of limitations.         United States v. United Med. & Surgical

Supply Corp., 989 F.2d 1390, 1398 (4th Cir. 1993).                       We review

for abuse of discretion a trial court’s decision on whether to

give a proposed jury instruction.               United States v. Abbas, 74

F.3d 506, 513 (4th Cir. 1996).                We also review for abuse of

discretion a trial court’s ruling on a mistrial motion, United

States v. Dorlouis, 107 F.3d 248, 257 (4th Cir. 1997), as well

as its evidentiary rulings, United States v. Smith, 441 F.3d

254, 261 (4th Cir. 2006).         In assessing whether a district court

has properly applied the Guidelines, we review factual findings

for clear error.         United States v. Allen, 446 F.3d 522, 527 (4th

                                        14
Cir. 2006).      Finally, an ineffective assistance of counsel claim

is cognizable on direct appeal only when the record conclusively

demonstrates that the defense lawyer failed to provide effective

representation.        United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).



                                         III.

                                          A.

        Defendants     Wilkins    and    Gentry    contend     that    the    district

court should have granted them judgments of acquittal because

the applicable statute of limitations barred their prosecution.

The indictment was returned in March 2007, and the applicable

five-year statute of limitations thus bars the prosecution of

offenses    that     occurred    prior    to    March    2002.        See    18    U.S.C.

§ 3282(a) (providing that “no person shall be prosecuted, tried,

or   punished    for     any   offense    . . .    unless      the    indictment       is

[returned]      within    five    years”).         Unfortunately        for       Gentry,

multiple witnesses confirmed his involvement in very substantial

drug    transactions     within    five    years    of   the     indictment.         For

example, Gregory had purchased cocaine from Gentry from 2000 to

2006, and Jones purchased cocaine from him in both 2005 and

2006.

       Although the evidence regarding Wilkins’s drug-dealing is

somewhat more circumscribed — involving conduct prior to 2002

                                          15
and then in 2006 — his limitations contention also fails to pass

legal muster.         In support thereof, Wilkins argues that his 2006

cocaine transaction with Monroe at Black’s home in Spartanburg

was an isolated event, distinct from his earlier conspiratorial

dealings in 2000 and 2001.              Wilkins nevertheless failed to show

that    he    ever    withdrew   from    the    conspiracy.       And,    under   our

precedent,

       [o]nce a conspiracy is established . . . it is
       presumed to continue unless or until the defendant
       shows that it was terminated or he withdrew from it.
       A mere cessation of activity in furtherance of the
       conspiracy is insufficient.    The defendant must show
       affirmative acts inconsistent with the object of the
       conspiracy and communicated in a manner reasonably
       calculated to reach his co-conspirators.     The burden
       of proving withdrawal rests on the defendant.

United       States   v.   Walker,   796       F.2d   43,   49   (4th    Cir.   1986)

(citations omitted).          Simply put, Wilkins presented no evidence

that he withdrew from the conspiracy or that it ended before

March 2002. 10


       10
        Generally, pursuant to the continuing offense doctrine,
only one relevant aspect of a conspiracy need have occurred
during the limitations period for a prosecution to be timely.
See Brown v. Elliot, 225 U.S. 392, 401 (1912).    Since no overt
acts are required to sustain a conviction for a drug conspiracy
under 21 U.S.C. § 846, see United States v. Shabani, 513 U.S.
10, 15 (1994), the dispositive consideration for Wilkins’s
limitations claim is whether he withdrew from the conspiracy or
the conspiracy ended outside the five-year limitations period.
See Walker, 796 F.2d at 49; see also United States v. Seher, 562
F.3d 1344, 1364 (11th Cir. 2009) (“The government satisfies the
requirements of the statute of limitations for a non-overt act
conspiracy if it alleges and proves that the conspiracy
(Continued)
                                          16
       Furthermore,          Wilkins’s        assertion      of    an    isolated     2006

cocaine transaction — independent of the charged conspiracy —

is   not     at    all     supported     by   the     record.      The   2006      incident

involved a monitored transaction between Wilkins and informant

Monroe at Black’s home.                 Notably, Monroe and Black both had a

history of involvement in the charged conspiracy:                               Monroe was

“the first guy [Reed] met” on Reed’s first trip with Jenkins to

South      Carolina        when   the    Texas      participants     were       seeking   to

expand their business.               J.A. 356.        Reed met Black on his second

trip, and Black then introduced Reed to Wilkins, to whom Reed

sold    cocaine      on     his    subsequent       trips.      Moreover,       Monroe,   in

agreeing to cooperate against Wilkins, acknowledged to one of

the officers, “I can’t actually call Mr. Wilkins himself.                                  I

have    to   go     through       his   cousin      [Black].”      Id.   at     32.    This

evidence,         viewed    in    the   proper      light,   confirms       a    continuing

conspiratorial           relationship,        undermining       Wilkins’s       limitations

contention.         Finally, although Black’s testimony focused on the

monitored transaction between Wilkins and Monroe, Black further

acknowledged that (1) he was a drug dealer, (2) he had acquired

drugs from Wilkins, and (3) people would pay him for the drugs

and he would “give [the money] to [Wilkins].”                           See id. at 176-



continued into the                limitations        period.”     (internal      quotation
marks omitted)).



                                               17
77.    Notably, Black used the plural “they” when testifying to

cocaine deals, further demonstrating that Wilkins’s transaction

with Monroe was not an isolated event.

                                             B.

       Defendants      Gentry     and    Wilkins        next      challenge      the   trial

court’s       denial   of   a    multiple         conspiracy        jury   instruction,

claiming the ruling constituted reversible error because such an

instruction could have affected the drug weights attributed to

them, as well as their limitations claims.                          More particularly,

Wilkins maintains that the issue of whether he was part of the

alleged       conspiracy,       rather       than       involved      in      some     other

conspiracy that terminated in 2001, should have been submitted

to the jury.           A primary basis for Wilkins’s pursuit of the

multiple       conspiracy       instruction         was     the     lack   of     evidence

concerning his participation in the alleged conspiracy from 2002

to 2006.       Notably, however, Wilkins was incarcerated from 2002

to    2004.      Wilkins    also    argued         at     trial    that    the    evidence

actually proved three separate conspiracies:                         one in Texas, one

in the Carolinas, and one in Georgia.                       On the other hand, the

prosecution      maintained      that    a    multiple       conspiracy       instruction

would be confusing and that “if nothing else, [Reed] and Pierre

Gentry and Mr. Wilkins connect all three of those conspiracies.”

J.A.   525.      On    appeal,    Wilkins         and     Gentry    maintain      that   two

separate      conspiracies       were    proven,        separated     by    a    four-year

                                             18
period, with the earlier one obtaining cocaine from Texas and

the later one securing it from California.                               See, e.g., id. at

195 (discussing Feaster’s method of acquiring cocaine via FedEx

deliveries from California).

       The     determination        of    whether       multiple         conspiracies      exist

generally depends upon the overlap of goals, methods, and key

actors.       See United States v. Nunez, 432 F.3d 573, 578 (4th Cir.

2005).        Indeed, as we have recognized, a single conspiracy can

be comprised of a “loosely-knit association of members linked

only     by    their     mutual      interest          in    sustaining        the     overall

enterprise of catering to the ultimate demands of a particular

drug     consumption         market.”            Id.    (internal          quotation       marks

omitted).        Moreover, a multiple conspiracy instruction is not

required unless the evidence shows that a particular defendant

was involved only in an entirely separate conspiracy, unrelated

to the conspiracy charged.                  See United States v. Squillacote,

221 F.3d 542, 574 (4th Cir. 2000).

       In     this    prosecution,        as     the    trial      court    observed,       “the

evidence       supports       the    idea        that       this     [was]     one     ongoing

continuous conspiracy.”                  J.A. 526.          For example, the evidence

linked the defendants to a single drug consortium, with Feaster

linked to drug dealings with both Howard and Gentry, Black to

drug   dealings       with    Howard       and    Wilkins,         and    Williams    to    such

dealings       with    Gentry   and       Wilkins.          And     there    was     extensive

                                               19
evidence that these conspirators, including Wilkins, Black, and

Gentry, had introduced other participants to each other and the

drug-dealing business.             We note, as well, that the defendants

asserted at trial that three conspiracies had been proven, but

argue   on    appeal   that    two    different   conspiracies   were    shown,

which confirms the potential merit of the prosecution’s concern

about juror confusion.         In these circumstances, the trial court

did not abuse its discretion in declining the request for a

multiple conspiracy instruction.

                                        C.

     Defendants Wilkins and Gentry next assert that “an extreme

police presence during the jury deliberations” unduly influenced

the jury and requires that their convictions be vacated.                Br. of

Appellants 19.      They maintain that the jury must have been aware

of the heightened security measures being undertaken, because a

window in the jury room overlooked the street where the police

officers and vehicles were massing, and because a helicopter

flew over the courthouse.            They contend that the sudden advent

of such security measures during the trial’s deliberation phase

necessarily biased the jury by creating the impression that the

defendants were dangerous.             Accordingly, they assert that the

trial court erred in denying their request for a mistrial.

     As      the   Supreme     Court     has   observed,   in    the     proper

circumstances,      even     the    conspicuous   “deployment    of    security

                                        20
personnel     in   a    courtroom           during    trial”       is   not      inherently

prejudicial.         See     Holbrook        v.    Flynn,    475    U.S.      560,     568-69

(1986).     Underlying this rule is the recognition that “society

has become inured to the presence of armed guards in most public

places; they are doubtless taken for granted so long as their

numbers or weaponry do not suggest particular official concern

or alarm.”     Id. at 569.           In evaluating this mistrial contention,

however,    “the     question        must    be    not     whether      jurors    actually

articulated    a     consciousness           of    some    prejudicial        effect,     but

rather     whether      an       unacceptable        risk      [was]       presented      of

impermissible factors coming into play.”                       Id. at 570 (internal

quotation marks omitted).                   Thus, we must “look at the scene

presented to jurors and determine whether what they saw was so

inherently    prejudicial         as   to     pose    an    unacceptable         threat    to

[the]     defendant’s        right     to    a     fair     trial.”        Id.    at    572.

Nonetheless, “if the challenged practice is not found inherently

prejudicial and if the defendant fails to show actual prejudice,

the inquiry is over.”            Id.

     Importantly,          the    heightened         security       measures      occurred

outside the courthouse and thus would have been visible only

through a window.            In denying the mistrial request, the trial

court found, inter alia, that an alleged SWAT van was actually

an unmarked vehicle resembling an armored car; that the officers

were in their vehicles rather than milling about on the street;

                                              21
and that unmarked cars and those with tinted windows are not

necessarily suspicion-inducing.                 The court then reasoned that

these measures, even if seen by the jury, could not have been

intimidating         since   the   jury,     rather   than     rushing   to   find

defendant Harris guilty, continued its deliberations on his case

even    after        delivering    its     verdicts   with     respect   to     the

defendants.          See supra note 9.          Finally, the court recognized

that (1) the heightened security measures were necessitated by

the family members’ actions on the first day of trial; (2) no

jurors expressed concern over the security measures, which did

not begin until after the jury was in the courtroom; (3) that

area of Spartanburg generally has a substantial police presence;

and (4) there are two courthouses on that particular street, and

the    marked       Sheriff’s    vehicle    could   readily    be   perceived   as

connected to the nearby county courthouse.

       In these circumstances, these security measures have not

been shown to be so inherently prejudicial as to pose a threat

to a fair trial, and the trial court’s denial of the mistrial

request was well within its discretion.

                                           D.

       Defendant Gentry next asserts that the trial court erred in

admitting       a    statement     by    Gregory    under     the   coconspirator

exception, which provides that a statement is not hearsay if it

is offered against a party and was made “by a coconspirator of a

                                           22
party during the course and in furtherance of the conspiracy.”

Fed. R. Evid. 801(d)(2)(E).                  In pursuing this contention, Gentry

maintains that the court erred in admitting Feaster’s rendition

of a statement that Gregory had made to Feaster with respect to

a cocaine deal.          More specifically, Gentry argues that the court

erroneously admitted Feaster’s testimony after finding only that

some drug conspiracy existed, and not first finding that the

speaker (Gregory) was a coconspirator and that the statement was

made in furtherance of the charged conspiracy.                             The disputed

interchange follows:

       [Prosecutor]: What sort of business relationship did
       you develop with Pierre Gentry as far as dope was
       concerned?

       [Feaster]: Well, when [Gregory] got out, he hollered
       at me.   I was — I had some keys.     He called me and
       told me that Pierre wanted to get some, so I —

J.A.   193-94.       The       heart    of     Gentry’s      contention    is   that      the

prosecution had not linked Gregory and Gentry as members of the

alleged     conspiracy         prior     to    the    court’s     admission     of     this

statement, thereby precluding a determination that Gregory made

the statement to Feaster in furtherance of the conspiracy.

       In   handling      an    evidentiary          issue    such    as   this,     it   is

notable     that     a    trial        court     possesses      the    discretion         “to

conditionally admit co-conspirators’ statements subject to the

subsequent       satisfaction            of     the     requirements        for      their

admission.”        United States v. Blevins, 960 F.2d 1252, 1256 (4th

                                               23
Cir. 1992).        Moreover, an appeals court “may affirm a judgment

where the record reveals that the co-conspirator’s statements

were plainly admissible, whether or not a detailed rationale for

admitting the statements has been stated by the trial court.”

Id.

       Put simply, this record provides more than ample support

for the proposition that the requirements of the coconspirator

exception     were      satisfied.      First,     when    he    provided      the

challenged testimony, Feaster had already testified that he met

defendant Gentry “through a mutual friend . . . Daniel Gregory,”

who had already been convicted of the conspiracy offense.                      See

J.A.     192-93.        Second,   Gregory   himself       testified     for    the

prosecution — acknowledging his own drug dealings with Gentry —

and was thus subject to cross-examination.             For example, Gregory

admitted that he “would set up the drug deals and [Gentry] would

assist [him] on getting [them] accomplished, making drug deals

go through.”       Id. at 258.       According to Gregory, he introduced

Feaster to Gentry “so we could establish some drug deals.”                     Id.

at     262.    Other     coconspirators     also   testified      to    Gentry’s

participation      in   the   conspiracy.     See,    e.g.,     id.    at   271-72

(Jones); id. at 305 (LaCarla Davis); id. at 393 (Rosenberg).

Third, Gregory’s contested statement to Feaster was made around

the year 2004, during the timeframe of the conspiracy and at a

point when Gentry was selling large quantities of cocaine.                     See

                                       24
id. at 262 (2004); id. at 393 (2001-05).                     Finally, Gregory’s

statement to Feaster satisfies the “in furtherance of” component

of the coconspirator exception, for the statement was “designed

to induce [the listener] either to join the conspiracy or to act

in a way that will assist it in accomplishing its objectives.”

United States v. Shores, 33 F.3d 438, 444 (4th Cir. 1994).                          In

these     circumstances,         the     trial     court   did     not    abuse    its

discretion      in      ruling     that     the     challenged      statement      was

admissible under the coconspirator exception.

                                           E.

     Defendant Gentry’s final contention is that the court erred

in   awarding      a    single     criminal      history   point    for    his    2003

possession    of       marijuana    conviction.        Pursuant     to    Guidelines

section    4A1.1(c),      a   single      criminal    history    point    should    be

awarded for “each prior sentence not [already] counted,” with a

“prior sentence” defined in Guidelines section 4A1.2(a)(1) as

“any sentence previously imposed . . . for conduct not part of

the instant offense.”            Gentry contends that the evidence shows

that the alleged conspiracy involved marijuana — as well as

cocaine and crack — since Black admitted to purchasing marijuana

from the Texas conspirators in 1998 and 1999.

     This    contention          fails    for     multiple   reasons.            First,

Gentry’s 2003 conviction was in Maryland, outside the geographic

scope of the alleged conspiracy.                  Moreover, his 2003 conviction

                                           25
was for marijuana possession only, as opposed to possession with

intent to distribute, and the only punishment was a fine.                   These

facts    suggest    that    only   a   small    quantity     of    marijuana     was

involved    in    the   2003   case    and   further      distinguish    Gentry’s

Maryland conduct from the alleged conspiracy.                     This conclusion

also comports with Gentry’s admission that he experimented with

marijuana.       Thus, the court did not clearly err in finding that

Gentry’s 2003 marijuana conviction was for conduct that was not

part of the charged conspiracy.                Accordingly, this sentencing

contention must also be rejected.

                                        F.

        Finally, defendant Howard asserts an ineffective assistance

of counsel claim, which has two main components:                        his trial

counsel failed to properly investigate (as seen in his failure

to interview Gregory McHam), and actually argued in favor of the

prosecution        in    his   closing         argument.           To   establish

constitutionally        ineffective    assistance    of    counsel,     Howard    is

obliged to show (1) objectively unreasonable performance and (2)

prejudice     resulting     from   that      deficient     performance.          See

Strickland v. Washington, 466 U.S. 668, 687 (1984).                     Generally,

an ineffective assistance of counsel claim “should be raised by

a habeas corpus motion under 28 U.S.C. § 2255 in the district

court and not on direct appeal, unless it conclusively appears

from the record that defense counsel did not provide effective

                                        26
representation.”              United States v. Richardson, 195 F.3d 192, 198

(4th     Cir.       1999)        (internal      quotation       marks    and      alteration

omitted).

       Put        simply,        our   review    of     the     record     leads       to     the

conclusion that it fails to “conclusively establish” ineffective

assistance of counsel.                 See United States v. King, 119 F.3d 290,

295 (4th Cir. 1997) (rejecting ineffective assistance of counsel

claim on direct appeal); see also Massaro v. United States, 538

U.S. 500, 504, 505, 506 (2003) (recognizing that “in most cases

a motion brought under § 2255 is preferable to direct appeal for

deciding      claims        of    ineffective        assistance”    because       the       trial

record is “often incomplete or inadequate for [addressing such

claims       on    direct        review,]”      thereby       risking    the   failure         of

“[e]ven meritorious claims”); cf. United States v. Fisher, 477

F.2d 300, 302 (4th Cir. 1973) (addressing ineffective assistance

claim on direct appeal because record clearly revealed counsel

had    only        one        hour     to   prepare      for     trial).          In        these

circumstances, Howard’s ineffective assistance of counsel claim

is not cognizable on direct appeal.



                                                IV.

       Pursuant          to      the    foregoing,       we     reject     each     of       the

defendants’ contentions and affirm the judgments.

                                                                                   AFFIRMED

                                                27